Name: Commission Regulation (EC) NoÃ 2010/2004 of 24 November 2004 laying down the reduction coefficient to be applied under tariff subquota II for common wheat of a quality other than high quality opened by Regulation (EC) NoÃ 2375/2002
 Type: Regulation
 Subject Matter: tariff policy;  trade;  cooperation policy;  plant product
 Date Published: nan

 25.11.2004 EN Official Journal of the European Union L 349/16 COMMISSION REGULATION (EC) No 2010/2004 of 24 November 2004 laying down the reduction coefficient to be applied under tariff subquota II for common wheat of a quality other than high quality opened by Regulation (EC) No 2375/2002 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 1784/2003 of 29 September 2003 on the common organisation of the market in cereals (1), Having regard to Commission Regulation (EC) No 2375/2002 of 27 December 2002 opening and providing for the administration of Community tariff quotas for common wheat of a quality other than high quality from third countries and derogating from Council Regulation (EEC) No 1766/92 (2), and in particular Article 5(3) thereof, Whereas: (1) Regulation (EC) No 2375/2002 opens an annual tariff quota of 2 981 600 tonnes of common wheat of a quality other than high quality. That quota is divided into three subquotas. (2) Article 3(1) of Regulation (EC) No 2375/2002 fixes a quantity of 38 000 tonnes for subquota II for the period 1 January to 31 December 2004. (3) The quantities applied for on 22 November 2004, in accordance with Article 5(1) of Regulation (EC) No 2375/2002, exceed the quantities available. The extent to which licences may be issued should therefore be determined and a reduction coefficient laid down to be applied to the quantities applied for, HAS ADOPTED THIS REGULATION: Article 1 Each application for an import licence for subquota II for common wheat of a quality other than high quality lodged and forwarded to the Commission on 22 November 2004 in accordance with Article 5(1) and (2) of Regulation (EC) No 2375/2002 shall be accepted at a rate of 16,1214 % of the quantity applied for. Article 2 This Regulation shall enter into force on 25 November 2004. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 24 November 2004. For the Commission J. M. SILVA RODRÃ GUEZ Director-General for Agriculture and Rural Development (1) OJ L 270, 21.10.2003, p. 78. (2) OJ L 358, 31.12.2002, p. 88. Regulation as last amended by Regulation (EC) No 1111/2003 (OJ L 158, 27.6.2003, p. 21).